Citation Nr: 1726217	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  11-26 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for a left ear hearing loss disability.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Valerie D. Metrakos, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and a September 2009 rating decision issued by the VA RO in Atlanta, Georgia.  The October 2004 rating decision denied service connection for PTSD and the September 2009 rating decision denied a compensable rating for left ear hearing loss.  Jurisdiction is currently with the VA RO in Columbia, South Carolina.

Initially, the Board notes that it has recharacterized the Veteran's claim for entitlement to PTSD to include all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that claims for service connection for psychiatric disorders, to include PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders).

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

When the case was before the Board in July 2013, it was remanded for further development and adjudicative action.  Although the Board regrets the further delay, an additional remand is required.

Increased Rating for Left Ear Hearing Loss

In its July 2013 remand, the Board directed that the Veteran be provided with a VA audiological examination to determine the current severity of his left ear hearing loss.  While this was accomplished in December 2016, the examiner did not indicate that the claims file, to specifically include a copy of the July 2013 remand, was reviewed, which was specifically required by the July 2013 remand instructions.  Instead, the examiner only indicated that the Veteran's medical records in the Computerized Patient Record System (CPRS) were reviewed.  Accordingly, an addendum opinion must be obtained from the December 2016 VA audiologist indicating that the Veteran's claims file, to include a copy of the July 2013 remand, was reviewed.  If the December 2016 VA audiologist is no longer available, the Veteran must be afforded a new examination.  Moreover, the record reflects that additional VA audiogram records dated March 2009 and April 2010 have been associated with the evidence of record, but have not been reviewed by the RO in the first instance.  As such, the Veteran's claim for an increased rating for left ear hearing loss must be remanded.  While this case is in remand status, all outstanding VA treatment records, to include any additional audiogram results, must be obtained and associated with the evidence of record before the Board.

Service Connection for a Psychiatric Disorder, to include PTSD

In its July 2013 remand directives, the Board instructed the RO to obtain all outstanding VA treatment records, to include those from the Augusta, Georgia VA Medical Center (VAMC).  Outstanding records from the Augusta, Georgia VAMC, the Gainesville, Florida VAMC, and the Charleston, South Carolina VAMC were obtained and associated with the evidence of record in December 2015, June 2016, and December 2016.  A review of the evidence of record reveals that there may still be outstanding VA treatment records.  In an August 2002 letter from the Veteran's mother to her senator, she indicated that shortly after the Veteran's discharge from service, he was admitted to the Lenwood VAMC for stress.  At a March 2003 VA mental health appointment, the Veteran indicated he was psychiatrically hospitalized on one occasion in 1976 at the Lenwood division of the Augusta VAMC and that he felt "overwhelmed" at that time.  At a July 2004 VA appointment at the Augusta Uptown Division of the VAMC, the Veteran indicated that in 1977 he had a "blackout" and received treatment at that same facility.  In a November 2009 letter in support of his claim, the Veteran reported being admitted to the Lenwood medical division in December 1976 for stress related sleepwalking and insomnia.  Despite references to these outstanding records several times in the claim file, they are not associated with the evidence of record and there is no indication that attempts to obtain them were made.  On remand, the RO must make as many requests as are necessary to obtain these records until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2016).  If these records are unable to be obtained and it is determined that further attempts to obtain them would be futile, the claims file must reflect this fact and the Veteran and his representative must be notified in accordance with VA regulation.  See 38 C.F.R. § 3.159(e) (2016).  

The July 2013 remand directives also instructed the Veteran to submit to VA a detailed list of all claimed stressors, with specific information about the claimed stressors, so that the RO could attempt to verify their occurrence.  The claims file contains multiple claimed stressors from the Veteran while he was stationed in an infantry unit in Germany.  Specifically, he has alleged (1) that he was assaulted and strangled by a Sergeant who was going through heroin withdrawal and trying to provoke him into an altercation; (2) that he witnessed a soldier chained to his bed to who was undergoing detoxification from heroin use; (3) that a stabbing victim dropped dead in front of him and that he was a witness at the assailant's trial; (4) that he saw another accidental stabbing while someone was demonstrating the use of a protective jacket; (5) that he witnessed a serious motor vehicle accident; (6) that he heard of a fellow soldier who had fallen from a roof in the evening hours, and that he believed he stepped on that soldier's brain matter, which he discovered on his boots the next morning; (7) that he stepped on syringes in the bathroom, which had been used by a fellow soldier to inject heroin; and (8) that he saw someone fall down stairs and break their neck.  The RO was unable to verify claimed stressors 3 and 5.  In May 2016, the RO sent the Veteran a letter requesting that he provide additional information regarding specific claimed stressors because there was insufficient information to seek assistance from the Joint Services Records Research Center (JSRRC) in verifying the claimed stressors.  In this letter, the RO specifically requested additional information with regard to claimed stressors 1, 2, 4, 6, and 8.  The Veteran did not respond to this letter and it was not returned as undeliverable.  However, the Board notes that a copy of the letter was sent to the Veteran's former representative, American Legion, and not his current representative, Attorney Valerie D. Metrakos.  Accordingly, in order to afford the Veteran sufficient due process, a remand is required to resend him the May 2016 letter, with a copy to his correct representative, and to take further action to verify any claimed stressors if a response is received.  The Veteran is reminded that VA's duty to assist is not a one way street; if the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, the July 2013 remand directives instructed that the Veteran be afforded a VA examination in connection with his claim, by a board of two mental health care examiners; however, this was not accomplished.  Given that the evidence reflects current diagnoses of psychiatric disorders and the Veteran's service treatment and service personnel records document several disciplinary issues during service, the Board finds an examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board notes that because the Veteran's claim was first certified to the Board prior to August 4, 2014, all psychiatric diagnoses must conform to DSM-IV criteria.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug. 4, 2014) (codified at 38 C.F.R. § 4.125a (2016)) (providing that "[t]he provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.").

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include, but not limited to:

* VA treatment records dated from December 2016 to the present; and

* VA treatment records dated approximately 1976 or 1977 from an in-patient psychiatric hospitalization at the Lenwood Division of the Augusta VAMC.

The RO must make as many requests as are necessary from all appropriate records repositories until a response is received that the records do not exist or until it is determined that further attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).  If the named records are unable to be obtained, the Veteran and his representative must be notified in accordance with VA regulation.  See 38 C.F.R. § 3.159(e).

2.  Send the Veteran another copy of the May 2016 letter, with a copy to his current representative, Attorney Valerie D. Metrakos, which requests that he provide additional information regarding his identified claimed stressors.

The Veteran is encouraged to provide details about all his claimed stressors, including the dates, times, and locations of all incidents; the names, military units, and ranks of the witnesses and victims of any assaults and accidents; whether and under what circumstances he provided witness statements or testified at court-martial proceedings or investigation; and any other information deemed appropriate/identified by the RO.

If the Veteran submits information that is not sufficient for the RO to attempt to verify his claimed stressors, he and his representative must be notified of this and given the opportunity to provide additional information.

If, and only if, the Veteran submits information that is sufficient to attempt to verify his claimed stressors, the RO must compile this information, along with all pertinent documents from the claims file, and send it to the Joint Services Records Research Center (JSRRC).  The JSRRC should be asked to provide all information that might corroborate the Veteran's alleged stressors.  To the extent the JSRRC is unable to confirm any claimed stressor, the RO should subsequently undertake any further steps deemed appropriate to attempt to verify the claimed stressors.

3.  Contact the VA audiologist who performed the December 2016 VA audiology examination and request that he or she provide an addendum opinion indicating that the Veteran's claims file was reviewed.  If the December 2016 VA audiologist is unavailable, provide the Veteran with a new examination to assess the current severity of his left ear hearing loss.  If a new examination is performed, the audiologist must specifically indicate that the Veteran's complete claims file was reviewed.

4.  Following completion of steps 1 and 2, provide the Veteran with the appropriate VA psychiatric examination(s), by a BOARD OF TWO MENTAL HEALTH CARE EXAMINERS.  The purpose of the examination is to determine the nature of the Veteran's claimed psychiatric disorder and whether any diagnosed psychiatric disorder began during active service or is otherwise related to any incident of service.

The following considerations must govern the examination:

(a)  The claims file and a copy of this remand, as well as the July 2013 remand, must be made available to the physicians, who must acknowledge receipt and review of these materials in any report generated;

(b)  The physicians must review all medical evidence associated with the claims file.  In particular, the Board draws the physicians' attention to the Veteran's in-service, Article 15 hearings for failing to be at his appointed place of duty at the prescribed time and for disrespecting a superior, noncommissioned officer and the December 1973 physical profile which noted that the Veteran had emotional and attitudinal problems which could compromise his judgment and reliability due to an adjustment problem.

(c).  ALL CLINICAL TESTING MUST BE ACCOMPLISHED.  The physicians must consider the Veteran's lay testimony and the statements from the Veteran's mother which report ongoing psychiatric problems since service.  The physicians must determine and note in their reports whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran and, if so, must explain why this is so.

(d).  All indicated tests and studies must be performed.

(e).  The physicians must provide diagnoses under DSM-IV criteria for all psychiatric disorders found, based on a consideration of the claims file and the examination of the Veteran.

(f).  For each diagnosed psychiatric disorder, the physician must specifically opine as to whether it is at least as likely as not (a 50 percent probability or higher) that the disability (1) began during service, or (2) is otherwise related to any incident of service.

(g).  In all conclusions rendered, the physicians must identify and explain the medical bases of their opinions with reference to the claims file.

(h).  The mere statement of an examiner's expertise and/or bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include, but are not limited to, whether an examiner was aware of all the facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran; and provided an explanation for the factual and medical basis for any opinion rendered.

(i).  If either examiner is unable to render any requested opinion without resorting to speculation, he or she must provide an explanation for why this is so and what, if any, additional information would be necessary to form an opinion.

5.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

6.  The RO must review the examination reports to ensure that they comply with the specific directives of this remand.  If deficient in any manner, correction active must be taken at once.  

7.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

